Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 6-8, 12-18, 20 are pending.
Applicant’s summary of the telephone interview on 15 May 2022 is accurate.
Allowable Subject Matter
Claims 1, 3-4, 6-8, 12-18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims as amended overcome the previous rejections under 35 U.S.C. 101 and 112. Applicant’s arguments at pages 9-13 of the response filed 23 June 2022 with respect to the amended claims have been fully considered and found persuasive. The previous rejections under 35 U.S.C. 102 and 103 are withdrawn.
A relevant prior art Radocchia et al (US 20160358186) teach an identity system for the Internet of Things (IOT) that enables users and machines to identify, authenticate and interact with products and collectibles without relying on a third-party-controlled authentication service. The system includes wireless tamperproof tags coupled to products and an open registry database where a chain of ownership of the items is able to be stored. The open registry enables public access to the item identity and data combined with item registration anonymity.

Another relevant prior art Phan et al (US 20150269570) teach systems and methods for providing authentication of items such as goods, as they are passed through commerce and change ownership. The systems and methods certify authenticity of product origin and provide proof of current ownership by creating a publicly verifiable live audit trail using digital signatures, asymmetric (public/secret) key cryptography, an item labeling system, and a mobile authentication client application to capture information about transactions related to an item, perform transactions and record transactions in conjunction with the back end servers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        27 August 2022